 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MADIHA MINER,                               CASE NO. C19-1048JLR

11                              Plaintiff,              ORDER
                   v.
12
            UNITED STATES FEDERAL
13
            GOVERNMENT,
14
                                Defendant.
15
                                    I.       INTRODUCTION
16
            Before the court is pro se Plaintiff Madiha Miner’s motion to “Cease & Desist
17
     Judge James L. Robart from responding to all her cases due [to] bias.” (Mot. (Dkt. # 5) at
18
     1.) The court liberally construes Ms. Miner’s motion as a motion to recuse. The court
19
     has considered the motion to recuse and DENIES it for the reasons set forth below. The
20
     court further DIRECTS the Clerk to refer the motion to Chief Judge Ricardo S. Martinez
21
     for further review.
22


     ORDER - 1
 1                                     II.   BACKGROUND

 2          In less than four months, Ms. Miner has filed or removed to this court 11 cases in

 3   which she has requested leave to proceed in forma pauperis (“IFP”).

 4          Ms. Miner’s first case in this District was assigned to the Honorable John C.

 5   Coughenour. See Miner v. Soc. Sec. Admin. Disability, No. C19-0505JCC (W.D. Wash.)

 6   (“Case No. C19-0505JCC”). Judge Coughenour dismissed Ms. Miner’s case on July 8,

 7   2019. (Case No. C19-0505JCC, Dkt. ## 13 (order), 14 (judgment).) Ms. Miner,

 8   nevertheless, continued to file motions in that proceeding, including one to “Cease &

 9   Desist Judge James L Robart from responding to all her cases due [to] bias . . . .” (Id.

10   Dkt. ## 15 (motion to appoint counsel); 18 (motion regarding Judge Robart, etc.).)

11          Another of Ms. Miner’s cases is pending before the Honorable Richard L. Jones.

12   See Miner v. Issaquah Police Dep’t, et al., No. C19-0823RAJ (“Case No.

13   C19-0823RAJ”). Ms. Miner presently has 12 pending motions filed in that action,

14   including a motion to “Cease & Desist Judges James L. Robart from responding to all her

15   cases due [to] bias . . . .” (Case No. 19-0823RAJ, Dkt. ## 9-14, 18-21, 23, 24 (motion

16   regarding Judge Robart, etc.).)

17          The remainder of Ms. Miner’s cases are assigned to the undersigned judge. The

18   court remanded four of Ms. Miner’s cases to King County Superior Court because Ms.

19   Miner had removed her own cases from state court and, accordingly, the court lacked

20   subject matter jurisdiction. See Miner v. Culjat, No. C19-0846JLR (W.D. Wash.); Miner

21   v. King Cty. Superior Court – Juvenile, No. C19-0847JLR (W.D. Wash.); Miner v. King

22   Cty. Hous. Auth. Section Eight, No. C19-0848JLR (W.D. Wash.); Miner v. Issaquah


     ORDER - 2
 1   Police Dep’t, No. C19-0849JLR (W.D. Wash.). The court further consolidated two of

 2   Ms. Miner’s actions, see Miner v. Soc. Sec. Admin., No. C19-0821JLR (W.D. Wash.)

 3   (“Case No. C19-0821JLR”); Miner v. King Cty. Hous. Auth. Section 8, No.

 4   C19-0822JLR, and on July 10, 2019, issued an order to show case in the consolidated

 5   cases why the court should not enter a vexatious litigant order against Ms. Miner and

 6   impose litigation restrictions upon her in the Western District of Washington (see Case

 7   No. C19-0821JLR, Dkt. # 17)).

 8          On July 8, 2019, Ms. Miner filed three additional actions. See Miner v. Kanner,

 9   No. C19-1047JLR (W.D. Wash.) (“Case No. C19-1047JLR”); Miner v. U.S. Fed. Gov’t,

10   No. C19-1048JLR (W.D. Wash.) (“Case No. C19-1048JLR”); Miner v. King Cty.

11   Superior Court, No. C19-1049JLR (W.D. Wash.) (“Case No. C19-1049JLR”). In two of

12   these cases, Ms. Miner has filed motions “to Cease & Desist Judge James L Robart from

13   responding to all her cases due [to] bias . . . .” (See Case No. C19-1047JLR, Dkt. # 3;

14   Case No. C19-1048JLR, Dkt. # 5.)

15                                     III.    ANALYSIS

16          The court liberally construes all of Ms. Miner’s motions concerning the

17   undersigned judge, including the one in this case, as motions to recuse. Under the court’s

18   Local Civil Rules, “[w]henever a motion to recuse directed at a judge of this court is filed

19   pursuant to 28 U.S.C. § 144 or 28 U.S.C. § 455, the challenged judge will review the

20   motion papers and decide whether to recuse voluntarily.” See Local Rules W.D. Wash.

21   LCR 3(f). “If the challenged judge decides not to voluntarily recuse, he or she will direct

22   the clerk to refer the motion to the chief judge, or the chief judge’s designee.” Id.


     ORDER - 3
 1          “The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. § 455

 2   is the same: Whether a reasonable person with knowledge of all the facts would

 3   conclude that the judge’s impartiality might reasonably be questioned.” United States v.

 4   McTiernan, 695 F.3d 882, 891 (9th Cir. 2012) (internal quotation marks omitted). Other

 5   than stating that she seeks the undersigned’s removal “due [to] bias” and that it “is

 6   unheard of” for all of her cases to be “transferred to ONE judge,” Ms. Miner identifies no

 7   basis for recusal. (See Mot. at 1.) Specifically, she does not allege facts to support the

 8   contention that the undersigned judge is presiding over a case in which his “impartiality

 9   might reasonably be questioned,” McTiernan, 695 F.3d at 891; see also 28 U.S.C.

10   § 455(a), “has a personal bias or prejudice concerning a party, or personal knowledge of

11   disputed evidentiary facts concerning the proceeding,” id. § 455(b)(1); see also id. § 144,

12   served as a lawyer in this controversy while in private practice, id. § 455(b)(2), or has a

13   financial interest in this litigation, id. § 455(b)(3)-(4). In addition, the court cannot

14   independently conceive of a basis for recusal. For these reasons, the court DENIES Ms.

15   Miner’s recusal motion and DIRECTS the Clerk to refer this order and Ms. Miner’s

16   motion to Chief Judge Ricardo S. Martinez.

17                                    IV.     CONCLUSION

18          For the reasons set forth above, the court DENIES Ms. Miner’s motion to recuse

19   //

20   //

21   //

22   //


     ORDER - 4
 1   (Dkt. # 5) and DIRECTS the Clerk to refer this order and Ms. Miner’s motion to Chief

 2   Judge Ricardo S. Martinez for further review.

 3         Dated this 15th day of July, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
